Citation Nr: 0431140	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right foot pes 
planus.

2.  Entitlement to service connection for a right leg 
disorder, as secondary to right foot pes planus.

3.  Entitlement to service connection for a right knee 
disorder, as secondary to right foot pes planus.

4.  Entitlement to service connection for a right hip 
disorder, as secondary to right foot pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits sought 
on appeal.  

In the veteran's January 2001 application for benefits, he 
indicated a claim for service connection for a lower back 
disorder secondary to his right foot pes planus.  This RO has 
not addressed this claim, which is therefore referred to the 
RO for appropriate action.  

The issues of entitlement to service connection for right 
leg, knee and hip disorders, as secondary to right foot pes 
planus, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

According to the medical evidence of record, it is just as 
likely as not that the veteran's right foot pes planus is 
attributable to his service in the military.





CONCLUSION OF LAW

The veteran's right foot pes planus was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

Given the favorable disposition of the issue decided below, 
the Board notes that any possible deficiencies in the duty to 
notify and to assist with respect to the current appellate 
review constitute harmless error and will not prejudice the 
veteran. See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Background

The veteran served on active duty from March 1971 to March 
1973.  

Service medical records show that during his March 1971 
enlistment examination, the veteran reported that he had not 
had foot trouble.  On examination of the feet, the evaluation 
was normal.

Approximately one month after entering service, in April 
1971, the veteran was seen for complaints of pain in the 
right ankle and of swollen ankle.  On examination the 
examiner noted findings of mild pes planus.  The treatment 
note contains an impression of pes planus.  The report of X-
ray examination of both feet recorded findings of: there are 
radiographic findings compatible with minimal pes planus, 
however, this must be correlated clinically.  No other 
significant abnormalities are identified.

A consultation report dated the following day in April 1971 
shows that the veteran complained of pain in both feet with 
standing and other related activities.  On examination, there 
was no swelling, and the veteran had full range of motion and 
good strength.  The report concluded with an impression of 
pes planus.  When seen later in April 1971, the veteran 
reported complaints that he still had feet pain, right more 
than left.  The treatment note stated that previous X-rays 
were within normal limits - cleared for duty by Podiatry; and 
that examination revealed normal feet except for pes planus.  
The diagnosis was flatfeet.

The report of a January 1973 separation examination shows 
that on examination, evaluation of the feet was normal.

There are various VA and private medical records reflecting 
treatment from 1997 through 2001 for different medical 
conditions and disorders.

The report of a February 2002 VA general examination shows 
that the veteran reported complaints of right foot pain.  The 
veteran reported that he was diagnosed with a "foot 
condition" in service and was given a high arch support for 
this condition.  He reported that since leaving service he 
had had occasional burning pains in the right foot.  
Examination of the right foot revealed evidence of pes 
planus.  There was no evidence of other bony abnormality.  
The examination report contains an impression which includes 
pes planus on the right.  The examiner noted that the veteran 
had been given orthotics for his right foot and wears them on 
occasion.  The examiner noted that the veteran did have 
significant problems.

III.  Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  38 
C.F.R. § 3.303(b).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993). See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

There is no medical evidence suggesting a pre-service 
deformity of the right foot.  No defects of the veteran's 
right foot were noted during his service entrance 
examination.  Accordingly, he is accorded the presumption of 
soundness at entrance on active duty.  38 U.S.C.A. §§ 1111, 
1137 (West 2002).  And the presumption of soundness has not 
been rebutted by clear and unmistakable evidence to the 
contrary. See VAOPGCPREC 3-2003 (July 16, 2003).

The service medical records document that during the 
veteran's entrance examination, the examiner found no pes 
planus.  Service medical records also document later 
complaints of foot pain, and on examination, findings 
included mild pes planus, which was confirmed by X-ray 
examination.  The separation medical examination in 1973 
contained no reference to pes planus.

Although there are no medical records after service prior to 
the late 1990s, these records show treatment for flat feet.  
Most recently, the examiner at the February 2002 VA 
examination diagnosed pes planus of the right foot.

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  That is, to justify a denial 
of the claim, the preponderance of the competent evidence 
would have to establish that the veteran did not sustain pes 
planus as a result of service or any event in service.

The Board observes that the evidence after the initial 
reference to pes planus during military service shows that 
pes planus was next reported during treatment in the late 
1990s and on VA examination in 2002.  There is no question as 
to the presence of pes planus of the right foot.  The VA 
examiner did not characterize the disorder as congenital.  
See 38 C.F.R. § 4.57.

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record.  The veteran is shown to have had 
pes planus of the right foot in service, and he has stated 
that he has continued to have problems after service.  It is 
important to note that there is no probative evidence to 
rebut the presumption of soundness in this case.  Therefore, 
the Board concludes that the evidence, viewed liberally, is 
at least in equipoise as to the existence of pes planus 
initially in service on the basis of uncontradicted evidence.  
There is no need for a medical opinion in light of the 
applicable presumption of soundness and undisputed evidence 
of showing the initial manifestation of right foot pes planus 
during military service.  See for example Mariano v. 
Principi, 17 Vet. App. 305 (2003).

Having reviewed the evidence, the Board finds that the 
elements necessary to establish service connection for right 
foot pes planus have been met, as a preponderance of the 
evidence is not against the claim.  The veteran's 
recollection of continuity of pes planus during service and 
thereafter does not require medical confirmation.  See 
Savage, 10 Vet. App. at 497; see also 38 C.F.R. §§ 3.103, 
3.303(a).

Thus, resolving benefit of the doubt in the veteran's favor, 
the Board concludes that service connection for right foot 
pes planus is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a right foot pes planus is granted.


REMAND

In the decision above, the Board granted the veteran's claim 
of entitlement to service connection for right foot pes 
planus.  On appeal, the veteran is also claiming entitlement 
to service connection for right leg, knee and hip disorders, 
as secondary to the right foot pes planus.  The Board has 
determined that additional development is necessary prior to 
completion of its appellate review of those claims for the 
following reasons.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Furthermore, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. § 
3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004).  Id.  

A report of VA X-ray examination of the right hip in May 1998 
noted findings including soft tissue calcification noted at 
the lateral aspect of the acetabulum.  VA treatment records 
show treatment in 2001 for complaints assessed as chronic 
knee pain.  In February 2001, the treatment provider ordered 
that the veteran be issued a knee brace for the right knee.

During a February 2002 VA examination, the veteran reported 
complaints of pain in his right knee and right hip as a 
result of his right foot condition.  After examination, the 
examination report contains an impression of pes planus on 
the right with pain in his right knee and right hip without 
objective evidence of osteoarthritis.  However, the examiner 
did not provide an opinion as to whether there was any 
etiological relationship between the veteran's now service-
connected right foot pes planus, and his claimed disorders of 
the right knee, leg and hip.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).



Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should request the veteran to 
"provide any evidence in his possession 
that pertains to the claim."  See 
38 C.F.R. § 3.159(b). 

2.  The RO should obtain any VA medical 
records of right foot, leg, knee and/or 
hip treatment since February 2002. 

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any right leg, knee and/or 
hip disorders.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to 
respond.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If a right leg, knee, and/or 
hip disability is diagnosed, and based 
upon an assessment of the entire record, 
is it at least as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of, or 
was increased by, the service-connected 
right foot pes planus.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims for 
service connection for right leg, knee 
and hip disorders, as secondary to the 
right foot pes planus.  If a 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



